Cite as 2017 Ark. App. 486


                   ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-17-154


                                                   Opinion Delivered   September 27, 2017

SHAMARIUS HENDERSON                                APPEAL FROM THE HOT SPRING
                   APPELLANT                       COUNTY CIRCUIT COURT
                                                   [NO. 30CR-10-32]
V.
                                                   HONORABLE CHRIS E WILLIAMS,
                                                   JUDGE
STATE OF ARKANSAS
                                 APPELLEE          AFFIRMED


                               LARRY D. VAUGHT, Judge

       Appellant, Shamarius Henderson, appeals the revocation of his probation. We affirm.

       In 2010, Henderson pled guilty in the Hot Spring County Circuit Court to theft of

property valued at $2,500 or more and first-degree criminal mischief. He was sentenced to

sixty months’ probation, fined $1,000, ordered to pay $2,362.39 in restitution, and ordered to

pay court costs and fees. His probation was conditioned on several requirements, including

(1) that he report as directed to his probation officer, (2) that he be gainfully employed and

report any changes in his address or employment status, (3) that he pay monthly supervision

fees to the Arkansas Department of Community Correction (ADC), and (4) that he pay costs

and fines totaling $1,150.

       On January 29, 2013, the State filed a petition to revoke Henderson’s probation,

alleging that he had violated the terms and conditions of probation by failing to report to his

probation officer on several occasions, failing to provide proof of employment or a valid
                                  Cite as 2017 Ark. App. 486

address, failing to pay his supervision fees as required, and failing to make any payments on

his fines, fees, and costs. On August 30, 2016, the State filed an amended petition to revoke,

alleging violation of the same four conditions and adding allegations that Henderson had not

appeared in court as ordered, had continued violating the requirement that he report to his

probation officer, and had not made any payments on his fine, fees, and costs. After a hearing,

the court revoked Henderson’s probation and sentenced him to twenty years’ imprisonment

in the ADC.

       In probation-revocation proceedings, the State has the burden of proving that a

probationer violated the terms of his or her probation, as alleged in the revocation petition,

by a preponderance of the evidence, and this court will not reverse the trial court’s decision to

revoke probation unless it is clearly against the preponderance of the evidence. Stinnett v. State,

63 Ark. App. 72, 973 S.W.2d 826 (1998). The State need show that the appellant committed

only one violation in order to sustain a revocation. See Brock v. State, 70 Ark. App. 107, 14
S.W.3d 908 (2000).

       On appeal, Henderson argues that the court erred in finding that he had failed to

provide proof of employment and failed to provide a valid employment address because, he

claims, the conditions of his probation did not require him to do those things. He is correct—

the terms and conditions of his probation did not include those specific provisions. However,

his appeal has no merit because there were other independent grounds on which the court

revoked his probation. Henderson acknowledges that the State need prove only one violation

in order to support revocation but argues that the court sentenced him to the maximum period

of incarceration available for each offense, indicating that the sentence was based on the


                                                2
                                Cite as 2017 Ark. App. 486

aggregate impact of multiple violations taken together. We disagree. Once a single violation

was proved, the trial court was authorized to impose any sentence that may have originally

been imposed for the offense of which he was found guilty. Cox v. State, 365 Ark. 358, 229
S.W.3d 883 (2006). The court could have imposed the same sentence for any of the remaining

three violations that Henderson does not challenge on appeal.

       Affirmed.

       ABRAMSON and HIXSON, JJ., agree.

       Robinson & Zakrzewski P.A., by: Luke Zakrzewski, for appellant.

       Leslie Rutledge, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                             3